DETAILED ACTION
Claims 1-8 and 10-12 are pending before the Office for review.
In the response filed February 4, 2021:
Claim 1 was amended.
Claim 13 was canceled. 
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over MAO et al (U.S. Patent Application Publication 2013/0048606) in view of PARK et al (U.S Patent Application Publication 2016/0104648) and SHAO et al (U.S. Patent Application Publication 2008/0083609).
With regards to claims 1 and 12, Mao discloses a plasma processing method comprising a substrate processing step of performing predetermined processing on a target substrate loaded into a chamber by using a plasma of a hydrogen containing gas (Figure 2 Blocks 204, 206 Paragraphs [0036]-[0039] discloses performing a plasma processing step on substrate 302 using a processing gas wherein the process gas can be CHF3, HCl etc); and an in-chamber processing step of processing surface of components in the chamber by plasma of an oxygen containing gas after the substrate processing step is performed at least once (Figure 2 Block 208 Paragraphs [0040]-[0046] discloses a post cleaning process for cleaning the etching residue from the inside of the processing chamber using a plasma comprising an oxygen containing gas).
Mao does not explicitly disclose wherein the substrate processing step, reduced surfaces are formed in which surfaces of the components in the chamber are reduced by the plasma of the hydrogen containing gas and hydrogen radicals contained in the plasma of the hydrogen containing gas enter a crystal structure of the surfaces of the components and cut bonding in the crystal structure; in the in-chamber processing step, the reduced surfaces of the components in the chamber are oxidized by the plasma of the oxygen containing gas and oxygen radicals contained in the plasma of the oxygen containing gas enter the reduced surfaces of the components to reconstruct the crystal structure when an accumulated time of the predetermine processing performed in the 
Park discloses a plasma processing method wherein the plasma cavity may be components coated with yttria or alumina (Paragraph [0031[, [0043]), wherein the plasma process is a plasma etching processing on a semiconductor wafer using a hydrogen containing gas wherein the plasma produces free H radicals which can adhere to the surface forming dangling bonds (Paragraphs [0058]-[0060]) wherein the hydrogen bonds may be removed by performing a condition plasma to the surface in order to prevent the degradation of the plasma processing system from the plasma product and/or gases used in etching wherein the condition plasma is adjusted for the chamber (Paragraphs [0061]-[0066]). Shao discloses a plasma processing method wherein the chambers are typically made of dielectric materials such as quartz, sapphire (aluminum oxide) (Paragraphs [0004], [0095]) wherein the chamber is condition with an oxygen plasma such that the plasma can chemically reduce undesired hydrogen produces on the surface to restore the surface and wherein the oxygen can fill, repair and/or replace oxygen atoms on the surface of the dielectric layer (Paragraphs [0098], [0101], [0105]).
As such Mao as modified by Park and Shao renders obvious a substrate processing step of performing predetermined processing on a target substrate loaded into a chamber by using plasma of a hydrogen-containing gas and unloading the processed substrate from the chamber (Mao Figure 2 Blocks 204, 206 Paragraphs [0036]-[0039], Park Paragraph [0058]) ; and an in-chamber processing step of discloses performing the substrate processing and after etching performing the post cleaning process for a second predetermined time where in the in chamber (post cleaning) process is prior to the containment levels reaching an amount that would affect the plasm processing) and wherein the substrate processing step is performed again at least once after the in chamber processing step (Mao Paragraph [0006], [0028], [0040] discloses performing the preclean before the etching process and performing the post cleaning after the etching process
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Mao to include the hydrogen gas etching as rendered obvious by Park because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired substrate processing using the hydrogen treatment as rendered obvious by Park. MPEP 2143D
It would have would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Mao to include the oxidizing as rendered obvious by Shao because the reference of Tang teaches that a oxidizing process allows for the removal of undesirable molecules from the surface of the vessel and repair damaged components with the replace of oxygen (Paragraphs [0100], [0105], [0109]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired substrate processing using the oxidizing treatment as rendered obvious by Shao. MPEP 2143D
With regards to claim 2, the modified teachings of Mao discloses an embodiment of cycling hydrogen containing plasma (water vapor plasma) with a conditioning of oxygen containing plasma wherein a photoresist strip process recipe is used in the processing gas (Shao Paragraphs [0014] -[0015], [0120]) rendering obvious wherein an organic material is adhered to a surface of the target substrate and in the substrate processing step, the organic material adhered to the surface of the target substrate is removed by using the plasma of the hydrogen containing gas.
With regards to claim 3, the modified teachings of Mao disclose performing the pre-cleaning step (202), providing the substrate and processing the substrate (204-206) 208); wherein the pre-cleaning step and post cleaning step are provided for between each substrate for the substrate processing (Mao Paragraphs [0028], [0040], [0047])  and wherein the pre-cleaning step is provided prior to the loading of subsequent substrates  (Mao Paragraphs [0030] discloses using a gas from the group consisting of CHF3, CH2F2; pre-cleaning step of subsequent substrate processing would follow the previous substrate post-cleaning step) rendering obvious wherein one or more substrate processing steps and the in-chamber processing step are alternately performed, and wherein the plasma processing method further comprises: a preparation step of preparing plasma of a hydrogen containing gas in the chamber after the in-chamber processing step and before the next one or more the substrate processing steps.
With regards to claim 4, the modified teachings of Mao discloses wherein the pre-cleaning step comprising a hydrogen containing gas (predetermined processing step performed between the in-chamber processing step and next in-chamber processing) can be a duration of 0-500 second (Mao Paragraph [0028]) and wherein the post cleaning (in-chamber processing) can be a duration of 1-500 seconds (Mao Paragraph [0040]). The prior art provides for ranges which overlap and would provide a ratio of 20% or more rendering obvious Applicant’s claimed limitation of wherein a ratio of a processing time of one in-chamber processing step to an accumulated time of the predetermined processing performed by using the plasma of the hydrogen-containing gas in the substrate processing step performed between the in chamber processing step and the next in-chamber processing step is 20% or more. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(II) In addition it would have been prima facie obvious to optimize the ratio of the processing time between in-chamber processing step and the predetermined  processing with the hydrogen containing gas in the substrate processing step between to amounts including Applicant’s claimed amount of 20% or more in order to ensure the plasma processing chamber is adequately cleaned to prevent contamination of the subsequent substrate to be processed (Mao Paragraph [0028] MPEP 2144.05(II))
With regards to claim 5, the modified teachings of Mao disclose wherein the pre-cleaning step comprising a hydrogen containing gas (predetermined processing step performed between the in-chamber processing step and next in-chamber processing) can be a duration of 0-500 second (Mao Paragraph [0028]) and wherein the post cleaning (in-chamber processing) can be a duration of 1-500 seconds (Mao Paragraph [0040]) which overlaps Applicant’s claimed amount of wherein an accumulated time of the predetermined processing performed by using the plasma of the hydrogen-containing gas in the substrate processing step performed between the in-chamber processing step and the next in-chamber processing step is 1500 sec or less, 
With regards to claim 6, the modified teachings of Mao discloses wherein a pre-clean process is performed before the etching process (Mao Paragraph [0028]) and wherein the pre-clean process is similar to the post cleaning process (Mao Paragraph [0040]) rendering obvious wherein the in-chamber processing step is further performed before the initial substrate processing step.
With regards to claim 7, the modified teachings of Mao renders obvious wherein the hydrogen containing gas contains at least one of H2 gas and H2O gas (Park Paragraphs [0058]-[0059])
With regards to claim 8, the modified teachings of Mao renders obvious wherein the oxygen-containing gas contains at least one of O2 gas, CO gas, CO2 gas, and O3 gas (Shao Paragraphs [0095], [0098], [010], [0105]).
With regards to claims 10 and 11, the modified teachings of Mao renders obvious wherein the components in the chamber are made of silicon oxide, metal oxide, quartz or ceramics (Park Paragraph [0031] discloses yttria, alumina; Shao Paragraphs [0004], [0009], [0095], [0105] discloses quartz, sapphire, silicon oxide).

Response to Arguments
Applicant’s arguments, see pages 5-12 of Applicant’s response, filed February 4, 2021, with respect to the rejection(s) of claim(s) 1-8 and 10-12 under 103 have been fully considered and are persuasive. In particular, Applicant’s arguments that the cited prior art fails to teach or render obvious newly added limitations is found persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of PARK et al (U.S Patent Application Publication 2016/0104648) and SHAO et al (U.S. Patent Application Publication 2008/0083609).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713